           Case 2:20-cv-00818-JAD-NJK Document 10 Filed 05/14/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   NICOLE GREENE,
                                                            Case No.: 2:20-cv-00818-JAD-NJK
12          Plaintiff(s),
                                                                           Order
13   v.
                                                                   [Docket Nos. 7, 8, 9]
14   BENJAMIN WOOD, et al.,
15          Defendant(s).
16         Pending before the Court is a motion for Patrick Kang and Kyle Tatum to withdraw as
17 Plaintiff’s counsel. Docket No. 7. For good cause shown, the motion is GRANTED. Plaintiff is
18 deemed to be proceeding pro se at this time and the Clerk’s Office is INSTRUCTED to update
19 the docket with her contact information. See Docket No. 7 at 9. To the extent Plaintiff retains new
20 counsel, that attorney must promptly file a notice of appearance.
21         In addition, the undersigned has conferred with the assigned district judge and the deadlines
22 for Plaintiff to respond to the pending motions to dismiss (Docket Nos. 8, 9) are hereby
23 EXTENDED to June 15, 2020.
24         IT IS SO ORDERED.
25         Dated: May 14, 2020
26                                                               ______________________________
                                                                 Nancy J. Koppe
27                                                               United States Magistrate Judge
28

                                                    1
